DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 4/26/2021 has been considered by the Examiner. Currently, claims 1-11, and 13-27 are pending, claims 1, 11, 18, and 23 have been amended, claim 12 is canceled, and claims 25-27 are newly added. Applicant’s amendments in claims 1 and 11 have obviated the previously filed drawing objection. A complete action on the merits of claims 1-11 and 13-27 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-14, 16-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2014/0352325) in view of Nowak (3,132,688).
Regarding claim 1, Brown teaches a thermal (Abstract, The coldpack includes one or more thermoelectric components (e.g., thermocouples) that absorb heat at one surface and dissipate heat at another surface when energized) comprising:
a package substrate ([0016] an electronic cold pack 100 which incorporates an array of thermoelectric components 110 installed within a cover, pouch, sleeve, wrap, brace, or other means for supporting and unifying the elements of the cold pack; Applicant defines a package substrate in Par. 29 and 31 of the instant specification as a device package that houses and provides support to the thermal units);
 a plurality of thermal units ([0015] a typical (single-stage) thermoelectric components 110 sandwiched between two thermally conductive plates) connected to a package substrate ([0016] the electronic coldpack incorporates one or more thermoelectric components (e.g., thermocouples, thermoelectric coolers), which may illustratively be installed in a lightweight and flexible wrap), each thermal unit comprising a plurality of semiconductor elements sandwiched between a first thermal unit substrate and a second thermal unit substrate ([0015] a typical (single-stage) thermoelectric component is made of a mesh or grid of interconnected semiconductors of two different types such as n- and p-types having different electron densities, arranged in parallel thermally and in series electrically, sandwiched between two thermally conductive plates), wherein each thermal unit is configured to heat a user's body in response to receiving current in a first direction, and wherein each thermal unit is configured to cool the user's body in response to receiving current in a second direction that is opposite to 
and wherein the device electronics are configured to deliver power to the first and second thermal units such that the first thermal unit transfers heat to the first portion of the user’s body, and the second thermal unit withdraws heat from the second portion of 
Brown does not teach a thermally conductive thermal bridge that is thermally coupled to a first thermal unit and a second thermal unit of the plurality of thermal units, and the thermal bridge transfers heat from the second thermal unit to the first thermal unit. 
However, Nowak teaches a device within the same field of invention (Col. 1 lines 9-10; a thermal device for cooling and/or heating a local region of a body having an irregular surface, for the purpose of controlling the temperature of the region or of the body), a thermally conductive thermal bridge that is thermally coupled to the first and second thermal units (Col. 3 lines 32-33 plate 14a is of black anodized aluminum positioned on the top of the first and second thermal units), and wherein the thermal bridge transfers heat from the second thermal unit to the first thermal unit (Since plate 14 in Nowak is thermally conductive  it is capable of transferring heat from a hotter area to a cooler area. Nowak provides in Col. 3 line 27 the thermoelectric couples may also be cascaded so that the hot junctions of one set are the cold junctions of the next. Brown in [0021] provides for a first subset of thermal units that provide cooling and a second set of thermal units that provide for heating. Brown further provides in [0015] when a current is applied to the semiconductor mesh, one plate absorbs heat (becomes cold) while the other dissipates or radiates heat (becomes hot). Therefore, the thermal bridge or plate in Nowak which is thermally conductive is capable of transferring heat 

    PNG
    media_image1.png
    511
    770
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the thermally conductive thermal bridge of Nowak in the device of Brown such that the bridge is thermally coupled to the first thermal unit and the second thermal unit since it will allow heat to be added and subtracted from a contacting area (Col. 1 lines 10-15 ) and allow a user to control the therapy in the desired area (Col. 2 lines 23-30). 
Regarding claim 2, Brown in view of Nowak teaches the limitations of claim 1, and Brown teaches wherein the package substrate is flexible ([0006] an electronic coldpack incorporates one or more thermoelectric components (e.g., thermocouples, thermoelectric coolers), which may illustratively be installed in a lightweight and flexible wrap).  

Regarding claim 5, Brown in view of Nowak teaches the thermal device of claim 1. Brown further teaches wherein the device electronics are configured to: wirelessly receive user-input instructions from an external computing device ([0026] Control panel 140 may be attached to any portion of coldpack 110, or may be remotely coupled via a wireless communication connection (e.g., Bluetooth), in which case the coldpack will also include suitable communication and computing components (e.g., a radio, a 
modify the delivery of power to the thermal units in response to the received user- input instructions ([0038] the electronic coldpack begins operating according to the specified mode of operation. As described above, this operation may entail any desired pattern of cooling, heating, alternating heating and cooling, changing temperature quickly or slowly, heating or cooling alternating with deactivation of the thermoelectric components, etc).  
Regarding claim 6, Brown in view of Nowak teaches the thermal device of claim 1. Brown further teaches further comprising a temperature sensor that generates a temperature signal (Par. 22, sensors 120 are temperature sensors (e.g., thermistors) indicating the temperature in proximity to the temperature sensor (Par. 22, the sensors may be operated to detect the temperature output by the coldpack, or the temperature of a user's skin or whatever other object the coldpack is in contact with), wherein the device electronics are configured to deliver power to the thermal units based on the temperature signal ([0022] the current supplied to different components 110, and the resulting output (e.g., temperature differential), may be adjusted based on the temperature that has been sensed by sensors 120; Examiner note: It is known in the art that power is proportional to current for a given voltage (of a battery, for example), so when the current is adjusted based on a temperature signal, then the power delivered is also adjusted accordingly).  

However, Nowak provides for (Col. 2 lines 60-65 Col. 3 lines 1-2) a bag of filler 11 consisting of a flexible material of high thermal conductivity such as a solution of salts in water or other solvent, chemical compound that is fluid over the operating temperature range of the invention, relatively fine aluminum or copper shot or powder or a combination of the same.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy device in Brown to include a thermal reservoir since Nowak teaches it provide for a more efficient heat transfer between bag and the body and is capable of conforming to a body part.
Regarding claim 8, Brown in view of Nowak teaches the limitations of claim 7 as previously rejected above. Nowak further provides wherein the thermal reservoir material includes a phase change material (filler 11 includes solution of salts in water).
Regarding claim 9, Brown in view of Nowak teaches the limitations of claim 1. Nowak provides wherein the thermal bridge includes metal (plate 14a is made of black anodized aluminum).   
Regarding claim 10, Brown in view of Nowak teaches the limitations of claim 1. Brown does not teach a thermal reservoir material in contact with the thermal bridge, wherein the thermal reservoir material includes a liquid.
However, Nowak provides for (Col. 2 lines 60-65 Col. 3 lines 1-2) a bag of filler 11 consisting of a flexible material of high thermal conductivity such as a solution of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy device in Brown to include the thermal reservoir such that it is in contact with the thermal bridge since Nowak teaches it provides for a more efficient heat transfer and conforms to a body part. 
Regarding claim 11, Brown teaches a thermal device comprising a first thermal unit that includes a first plurality of semiconductor elements sandwiched between a first thermal unit substrate and a second thermal unit substrate ([0015] a typical (single-stage) thermoelectric component is made of a mesh or grid of interconnected semiconductors of two different types (such as n- and p-types having different electron densities), arranged in parallel thermally and in series electrically, sandwiched between two thermally conductive plates), wherein the first thermal unit substrate is configured to exchange heat with a first portion of a user’s body ([0015] [0021] see Examiner’s interpretation of “a first portion of user’s body” in the rejection of claim 1);
 a second thermal unit that includes a second plurality of semiconductor elements sandwiched between a third thermal unit substrate and a fourth thermal unit substrate ([0015] a typical (single-stage) thermoelectric component is made of a mesh or grid of interconnected semiconductors of two different types (such as n- and p-types 
device electronics coupled to the first thermal unit and the second thermal unit ([0027] Controls 144 of control panel 140 allow a user or operator to set or change a mode of operation, operating parameters (e.g., minimum temperature, maximum temperature, a timer)), wherein the device electronics are configured to: 
operate the first thermal unit in a heating state in which the first thermal unit transfers heat to the first portion of the user’s body via the first thermal unit substrate; and
 operate the second thermal unit in a cooling state in which the second thermal unit removes heat from the second portion of the user’s body via the third thermal unit substrate;
and when the first thermal unit is operating in the heating state and the second thermal unit is operating in a cooling state ([0021] one subset of components 110 may be installed with one orientation and another subset with the opposite orientation, such that when the first subset is powered, one side of cover 130 is cooled (or heated), and when the other subset is powered the other side of cover 130 is cooled (or heated); Examiner note: Each thermal unit can transfer heat to or remove heat from the user and 
Brown does not teach a thermally conductive thermal bridge that is thermally coupled to the second thermal unit substrate and the fourth thermal unit substrate, and wherein the thermal bridge is configured to transfer heat from the fourth thermal unit substrate to the second thermal unit substrate when the first thermal unit is operating in the heating state and the second thermal unit is operating in a cooling state.
However, Nowak teaches a device within the same field of invention (Col. 1 lines 9-10; a thermal device for cooling and/or heating a local region of a body having an irregular surface, for the purpose of controlling the temperature of the region or of the body), a thermally conductive thermal bridge that is thermally coupled to the second and further thermal unit substrates  (Col. 3 lines 32-33 plate 14a and fins 14 is of black anodized aluminum positioned on the top of second and fourth substrates or top of electrical conductors 30 which are opposite with respect to the first and third substrates or bottom electrical conductors 31. 
Since plate 14a and fins 14 in Nowak is thermally conductive , it is capable of transferring heat from a hotter area to a cooler area. Nowak provides in Col. 3 line 27 the thermoelectric couples may also be cascaded so that the hot junctions of one set are the cold junctions of the next. See annotated Fig 2 of Nowak above where when the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the thermally conductive thermal bridge of Nowak in the device of Brown such that the bridge is thermally coupled to the first thermal unit and the second thermal unit since it will allow heat to be added and subtracted from a contacting area (Col. 1 lines 10-15 ) and allow a user to control the therapy in the desired area (Col. 2 lines 23-30). 
Regarding claim 13, Brown in view of Nowak teaches the limitations of claim 11 as previously rejected above. Nowak provides wherein the thermal bridge is thermally coupled to the user’s body at a location adjacent to at least one of the first thermal unit substrate and the third thermal unit substrate (plate 14a is thermally coupled to the users body since the elements between the plate 14a and the body (27a, 30, 28, 31, 27, 13, 11) are thermally conductive. Plate 14a is thermally and indirectly in contact with the first and third thermal unit substrates and is generally next to the first and third substrates).
Regarding claim 14, Brown in view of Nowak teaches the limitations of claim 11. Brown does not teach a thermal reservoir thermally coupled to the thermal bridge.
However, Nowak provides for (Col. 2 lines 60-65 Col. 3 lines 1-2) a thermal reservoir (a bag of filler 11 consisting of a flexible material of high thermal conductivity such as a solution of salts in water or other solvent , chemical compound that is fluid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy device in Brown to include a thermal reservoir such that it is thermally coupled to the thermal bridge since Nowak teaches it provide for a more efficient heat transfer.
Regarding claim 16, Brown in view of Nowak teaches the limitations of claim 14. Nowak generally provides wherein the thermal reservoir material is deposited over the thermal bridge (bag with filler 11 is in thermal contact with plate 14a and while it is not in direct contact with plate 14a it is generally deposited over it).
Regarding claim 17, Brown in view of Nowak teaches the limitations of claim 14. Nowak provides wherein the thermal reservoir material includes a phase change material (filler 11 includes solution of salts in water).
Regarding claim 18, Brown in view of Nowak teaches the limitations of claim 11. Brown further teaches wherein the device electronics are configured to: transition the first thermal unit from operating in the heating state to operating in the cooling state, wherein the first thermal unit substrate removes heat from the first portion of the user’s body while the first thermal unit is operating in the cooling state; and 
transition the second thermal unit from operating in the cooling state to operating in the heating state, wherein the third thermal unit substrate transfers heat to the second 
Regarding claim 19, Brown in view of Nowak teaches the limitations of claim 18 as previously rejected above. Brown provides the first thermal unit can be configured to operate in the cooling state and the second thermal unit can be configured to operate in a heating state [0021] and this would change the direction of heat flow illustrated in annotated Fig. 2 above (the second thermal unit substrate would provide heat and the fourth thermal unit substrate would provide for cooling). Nowak provides for the claimed thermal bridge thus when the direction of heat flow is changed Nowak’s thermal bridge is capable of transferring heat from the second thermal unit substrate (hotter region) to the fourth thermal unit substrate (cooler region). 
Regarding claim 20, Brown in view of Nowak teaches the limitations of claim 11 as previously rejected and Brown teaches further comprising a plurality of additional thermal units ([0016] coldpack 100 features an array of thermoelectric components 110), wherein the device electronics are configured to operate each of the thermal units in at least one of the cooling state and the heating state ([0021], one subset of 
Regarding claim 21, Brown in view of Nowak teaches the limitations of claim 1 as previously rejected. Nowak provides wherein the thermal bridge is thermally coupled to the user’s body at a location adjacent to at least one of the first thermal unit and the second thermal unit (plate 14a is thermally coupled to the users body since the elements between the plate 14a and the body (i.e 24, 27, 31, 28,30, 27a) are thermally conductive). 
Regarding claim 22, Brown in view of Nowak teaches the limitations of claim 1 as previously rejected. Nowak teaches wherein the thermal bridge is thermally coupled to additional thermal units in the plurality of thermal units (plate 14a is thermally coupled to the plurality of thermoelectric units shown in Fig. 2. Nowak in Col 3 lines 20-25 recites four thermoelectric couples and that the number of such couples in the device may be varies as desired and are not limited to the illustration as shown).
Regarding claim 23, Brown in view of Nowak teaches the limitations of claim 1 as previously rejected. Brown teaches wherein the device electronics are configured to modify delivery of power to the first and second thermal units such that the second thermal unit transfers heat to the second portion of the user’s body, the first thermal unit withdraws heat from the first portion of the user’s body (the controller in Brown is 
Claim 24 recites the same limitations of claim 22 as previously rejected above. 
Regarding claim 25, Brown in view of Nowak teaches the limitations of claim 1. Brown provides wherein the first thermal unit and the second thermal unit are separated from one another. Nowak likes wise provides for separate thermal units and further provides the thermal bridge spans between the first thermal unit and the second thermal unit ,a nd wherein the thermal bridge is configured to be separated from the user’s body when the first thermal unit and the second thermal unit are interfacing with the user’s body (see Fig. 2 element 14a, 14 is separate from the body because it is on the opposite side of the thermal units that are interfacing with the user’s body). 
Regarding claim 26, Brown in view of Nowak teaches the limitations of claim 25 and wherein the thermal bridge is configured to span over a third portion of the user’s body that is in between the first portion and the second portion when the first and second thermal units are interfacing with the user’s body (in Brown the third portion of the body is in thermal contact with the  portion of the cover that is in thermal contact 
Claim 27 recites the same limitations of claim 25 as previously rejected above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (2014/0352325) in view of Nowak (3,132,688) and in further view of Tucker (2017/0333667).
Regarding claim 3, Brown in view of Nowak teaches the thermal device of claim 1, but does not teach wherein the first thermal unit substrates and the second thermal unit substrates are flexible.  
However, Tucker teaches a device within the same field of invention (temperature regulation apparatus)wherein substrates for a thermoelectric regulator are flexible ([0074] thermoelectric temperature regulators are arranged in a substrate 215, 217. The substrate may be flexible and may include electrical connections between the thermoelectric temperature regulators).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the thermal unit with a first thermal unit substrate and second thermal unit substrate as taught by Brown with flexible . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2014/0352325) in view of Nowak (3,132,688) and in further view of Arnold (2008/0141681). 
Regarding claim 15, Brown in view of Nowak teaches the limitations of claim 11 as previously rejected above.  While Nowak provides the thermal bridge defines a cavity (gap between fins 14 and plate14a define cavities), it is silent about specifically teaching thermal reservoir material in the cavity. 
However, Arnold teaches a device within the same file of invention (personal heat control device). Arnold generally provides thermal reservoir material can be used with a thermal bridge ( [0115]  attached to the hot side of external TEC modules may be heat sink 1760 and/or phase change material PCM 1740…The precise design of heat sink 1760 may depend upon the application but should enable air to quickly pass across its surface which may be finned …to create a larger surface area for heat dissipation ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal bridge to further include thermal reservoir material or PCM since PCM as taught by Nowak provides for efficient heat transfer and the finned heat sink as taught by Arnold creates a larger surface area for heat dissipation to the environment.  

Response to Arguments
Applicant’s remarks in the response filed on 4/26/2021 has been acknowledged by the Examiner; however, they are not persuasive. 
Applicant recites on page 13 of the remarks, “the device in Nowak does not include a first thermal unit that is configured to interface with a first portion of a user’s body and a second thermal unit that is configured to interface with a second portion of the user’s body that is different than the first portion. Instead, the device in Nowak is directed to cooling and/or heating a single local region of a body having an irregular surface using a bag 10 including a filler 11. The bag/filler of Nowak, or other components of Nowak, for heating and/or cooling a single region of a body do not correspond to the first and second thermal units of claim 1.”
The Examiner respectfully disagrees. It is the position of the Examiner that Brown provides that its first thermal unit and second thermal unit are configured to interface with a first portion of the user’s body and a second portion of the user’s body that is different than the first portion, within the broadest reasonable interpretation of the specification. Absent specific teaching in the application as filed, the Examiner has given the broadest reasonable interpretation as defined in the dictionary. The definition of “portion” is a part of any whole, either separated from or integrated within it (www.dictionary.com). Therefore, in view of paragraph [0021] in Brown, the portion of the body that is in thermal contact with the portion of the cover that is in thermal contact with the thermoelectric elements 110 that provide heat to the body is considered to be the first portion; and likewise, the portion of the body that is in thermal contact with the portion of the cover that is in thermal contact with thermoelectric elements 110 that 
Applicant recites on page 14 of the remarks “the device in Nowak is meant to either heat or cool a portion of the user’s body…Applicant maintains the assertion that the cited portion of Nowak referring to cascading the thermoelectric couples does not describe the proposed device configuration illustrated in annotated Fig. 2 of the Office Action used to support the rejection of claim 1…As best understood by Applicant, the cascading of couples in Nowak refers to an alternative unillustrated configuration of the heat-pump in which couples would be stacked on top of one another…Simultaneous heating and cooling of the filler 11 is not described in Nowak.”
The Examiner respectfully disagrees. Brown specifically recites in paragraph [0021] one subset of components 110 may be installed with one orientation and another subset with the opposite orientation, such that when the first subset is powered, one side of cover 130 is cooled (or heated), and when the other subset is powered the other side of cover 130 is cooled (or heated). Brown also contemplates in paragraph [0020] different thermoelectric components 110 may yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder than others. Therefore, the primary reference specifically provides for the claimed limitation “the device electronics are configured to deliver power to the first and second thermal units 
Furthermore, the Examiner respectfully disagrees with Applicant’s remarks regarding Nowak and the interpretation of "cascaded" being thermoelectric couples stacked on top of one another. In Col. 3 line 27, Nowak provides "the thermoelectric couples may also be cascaded so that the hot junctions of one set are the cold junctions of the next." The term “cascade” is defined as “something arranged or occurring in a series.” (www. merriam-webster.com) and since Nowak further provides in Col. 1 lines 9-10 “a thermal device for cooling and/or heating a local region of a body having an irregular surface, for the purposes of controlling the temperature of the region of the body,” therefore, one thermoelectric set is capable of providing heat while the other set is capable of providing cooling. 
Furthermore, the rejections for the dependent claims are believed to be tenable for this reasoning as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiurco (4,860,748) teaches a device within the same field of invention comprising a series of thermoelectric tiles 22a-22h in Fig 4A, 4C, and 6A-6M whereby each TEM tile is individually activated according to a programmed sequence and the device is configured to provide both cooling and heating to a first and second portion of a body. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794